Title: To George Washington from Richard Peters, 30 May 1777
From: Peters, Richard
To: Washington, George

 

Sir
War Office [Philadelphia] May 30th 1777

By Order of the Board I do myself the Honour of troubling your Excellency for Information on the Subject of our Prisoners who are with the Enemy. I am directed to enquire whether a Commissary has been sent in to supply them or in what Situation that Business now is & what Steps have been taken which have fallen within your Observation for the Relief of their Wants. The Board are desirous of collecting every necessary Information that they may be enabled to form a proper Judgment of that Part of General Howe’s Letter which as they apprehend groundlessly throws upon Congress an Imputation of Neglect of proper Attention to their Officers & Soldiers in Captivity.
The enclosed Letter from Genl Forman I am directed to transmitt to your Excellency as the best Judge of the Expediency of the Measure therein recommended. Should you approve of it the Board will endeavour to comply with the Request.
The Board has been frequently applied to by Complainants against a certain Captain John Doyle of an independent Company raised in this State who is indebted but every where for almost all the Necessaries with which his Company were supplied. Enclosed is a Letter from a Gentleman to whom he owes a large Sum to pay which he has recieved Money from the Treasury. If this be not an Object unworthy of your Attention amidst your present more important Concerns it would be well to weed out of the Army a Person who has conducted himself so unbecoming the Character of a Gentleman & a Soldier. I have the Honour to be with the greatest Respect Your very obedient & most humble Servt

Richard Peters Secy

